Luke, J.
1. The defendant was convicted of the offense of knowingly permitting, allowing, having, and possessing on his premises an apparatus for the distilling and manufacture of intoxicating liquors. The evidence is positive that a still for the distilling of intoxicating liquors was found on his premises. In his statement on the trial he denied knowledge of the existence of the still, but did not deny that the still was found in a pasture in his actual possession. lie offered evidence of his good character and some circumstantial evidence to the effect that he had no knowledge of the existence of the still upon his premises. Whether he had knowledge of the existence of the still upon land in his actual possession was a question for the jury. This court cannot say that the verdict, which has the approval of the trial judge, was without evidence to support it. See Carter v. State, 21 Ga. App. 493 (94 S. E. 630).
2. The two special grounds of the motion for new trial complaining of errors in the court’s charge are without merit. Since the defendant’s conviction was not dependent wholly and entirely upon circumstantial evidence (see Carter v. State (2), supra), and since there was no request for a more full and complete charge upon the question of actual possession of the lands upon which the still was found, the charge of the court was as full as the *629defendant had a right to expect. It was not error, for any reason assigned, to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.